Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 2-19 as amended 01 SEP. 2021, are pending and have been considered as follows:

Terminal Disclaimer
The terminal disclaimer filed on 01 SEP. 21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10758053 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 2-19 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Although the references of record show some similar technical features of Applicant’s claimed device, they fail to show or teach the claimed invention, wherein a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. J. S./
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635